Citation Nr: 0913043	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran retired in February 1984 after more than 20 years 
of active service.  The Veteran died in September 2005.  The 
appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia.  


FINDING OF FACT

The Veteran's death was caused by his exposure to benzene 
during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  However, in light of the 
favorable determination contained herein, there is no reason 
to examine those obligations, since a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The appellant maintains that the Veteran's fatal leukemia was 
caused by his exposure to benzene during service.  She stated 
that the Veteran was a photo interpreter most of his military 
career and that he used rubber cement to put together photos 
for aerial missions.  She asserted that rubber cement glue 
contains benzene and that reports show that leukemia is 
caused by benzene exposure.

The Veteran's DD-214 confirms that the Veteran's military 
occupational specialty included target intelligence 
technician for over six years and included imagery 
interpreter technician for over nine years.

The Veteran's private medical records indicate that he had 
acute myeloid leukemia arising in a myelodysplastic syndrome.  
The Veteran's death certificate reveals that he died in 
September 2005 of acute myelogenous leukemia.  

In January 2009, the Board requested an independent medical 
expert opinion regarding the likely etiology of the Veteran's 
leukemia and the likely cause of his death.  The Board asked 
for opinions about the likelihood, based on the evidence in 
the Veteran's claims file, that the Veteran was exposed to 
benzene during the course of performing his duties as an 
imagery interpreter technician during his military service, 
and, if so, of the likelihood that the Veteran's death was 
causally related to benzene exposure.

In February 2009, R.L.F., M.D., Professor of Medicine, 
Hematology and Oncology Division, Medical University of South 
Carolina, reviewed the Veteran's record and provided an 
opinion in response to the Board's questions.  Dr. R.L.F. 
noted that the Veteran was exposed to photographic rubber 
cement during service and he indicated that most glues at 
that time contained benzene and/or toluene.  The physician 
referred to medical articles which pointed out the known risk 
of benzene exposure from glue, and the delayed complications 
of myelodysplasia (MDS) and acute non-lymphocytic leukemia 
(ANLL).  The physician opined that it was very likely that 
the Veteran's exposure to photographic glue (during service) 
was responsible for the eventual development of MDS and ANLL.  

In this case the February 2009 medical opinion provides a 
strong opinion relating the cause of the Veteran's death to 
his military service.  The record contains no evidence to the 
contrary.  Accordingly, service connection for the cause of 
the Veteran's death is warranted.  See 38 C.F.R. § 3.312.   


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


